IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 170 MAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
CHRISTIAN LEE FORD,                         :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

             Where a defendant bargains for and agrees to pay a specific
             fine as part of a negotiated plea agreement, must the
             sentencing court conduct a separate inquiry into the
             defendant’s ability to pay the agreed-upon fine?